number release date uil september pgp-147902-01 cc pa cbs b2 date bulletin no collection bankruptcy and summonses bulletin department of the treasury office_of_chief_counsel internal_revenue_service supreme court grants certiorari in craft and young on date the united_states supreme court agreed to hear two cases of interest to the service united_states v craft and young v united_states the first case united_states v craft 130_f3d_638 6th cir and 233_f3d_358 6th cir cert granted sup ct no presents the issue whether a federal_tax_lien arising from the tax debt of one spouse attaches to the rights of the spouse in property held in a tenancy_by_the_entirety many states recognize tenancies by the entirety in most of those states michigan for example creditors of one spouse may not reach property held by both spouses as tenants_by_the_entirety the property is considered to be owned by the marital unit the entirety not by the individual spouses only debts incurred by the marital unit may be satisfied from entireties property the sixth circuit held in craft that neither tenant by the entirety has an interest in the property to which the federal_tax_lien arising from the debt of only one spouse can attach the result of decisions such as craft is disparate treatment of taxpayers since a taxpayer’s interest in property held in any other form of joint_ownership is subject_to the federal_tax_lien on appeal the service argued that in light of the supreme court’s decisions in 528_us_49 as well as 511_us_224 472_us_713 and 461_us_677 older circuit authority holding that entireties property could not be reached by a the federal_tax_lien arising from the debt of one spouse should not be followed the sixth circuit disagreed however finding that the supreme court decisions did not directly reject such cases and had not so fundamentally changed the legal landscape the service subsequently petitioned for supreme court review the second case 233_f3d_56 1st cir cert granted sup ct no raises the issue of whether the priority and discharge periods for taxes are tolled during the pendency of prior bankruptcy cases the first circuit found that the three year look-back period of b c sec_507 was tolled while the automatic_stay was in effect during the chapter debtors’ prior chapter case this september bulletin no made the taxpayers’ tax_liabilities nondischargeable pursuant to b c a a the taxpayers petitioned for certiorari and the government acquiesced in the petition the supreme court will resolve a longstanding split in the circuits on whether priority periods are automatically tolled during prior bankruptcy cases the first circuit and five other circuits support automatic tolling 109_f3d_489 8th cir cert_denied 522_us_823 81_f3d_20 3rd cir in re 5_f3d_423 9th cir cert_denied 511_us_1081 in re richards 994_f2d_763 10th cir in re 965_f2d_554 7th cir three other circuits reject automatic tolling but hold that the bankruptcy court has equitable authority to toll priority periods on a case-by-case basis 219_f3d_580 6th cir 182_f3d_775 11th cir in re 19_f3d_163 5th cir the bankruptcy legislation passed by both houses of congress in would resolve this issue by amending sec_507 of the bankruptcy code to expressly provide for automatic tolling but the legislation is currently being held up in conference with no certainty of passage even where overpayment results from erroneous levy service must offset overpayment against other outstanding federal debt in significant service_center advice issued date the office_of_chief_counsel has stated that where an overpayment exists sec_6402 affords the service no discretion to decide whether or not to offset the overpayment against an outstanding federal debt owed to another federal_agency this is true regardless of the fact that the funds constituting the overpayment were wrongfully obtained the service levied on a taxpayer’s wages it was later determined that the levy was erroneous as the taxpayer had no outstanding tax_liability rather than refunding to the taxpayer the amount obtained by levy the service offset the amount against a debt that the taxpayer owed to another federal_agency sec_6402 states that the service may credit in the case of an overpayment the amount of the overpayment and any interest allowed on the overpayment against any outstanding tax_liability and shall subject_to sec_6402 d and e refund any balance to the taxpayer at issue in this case was whether sec_6402 affords the service discretionary authority similar to that provided by sec_6402 sec_6402 requires the service upon receiving appropriate notice from another federal_agency to reduce the amount of any overpayment refundable to a taxpayer by the amount which constitutes a past-due legally enforceable debt to that agency because this provision uses the word shall the service possesses no authority to exercise discretion when offsetting an overpayment against an outstanding federal debt ie the offset is mandatory if the taxpayer’s overpayment exceeds the amount required to be offset under sec_6402 the balance may be refunded to the taxpayer if not also subject_to offset under sec_6402 or e september bulletin no cases assessments deficiency_notice sklar v commissioner tcmemo_2001_251 date - since a notice_of_deficiency was issued to the taxpayer in a timely fashion within the period for assessment the running of the time for the service to make an assessment was suspended during the period afforded the taxpayer to file a tax_court petition the service’s adjustment to the deficiency during this period was accordingly allowable assessments validity nicklaus v commissioner t c no date - form_4340 certificate of assessments and payments need not be signed by an assessment officer of the service for the assessment to be valid under sec_301_6203-1 only form 23c assessment certificate - summary record of assessments must be signed by an assessment officer bankruptcy code cases allowance of claims objections united_states v johnston u s dist lexis n d tex date - debtor in chapter bankruptcy listed real_property heavily encumbered by lien so service limited its secured claim to the debtor’s equity dollar_figure classifying the remaining dollar_figure of its claim as unsecured the debtor also listed as personal_property a interest in her deceased father’s estate when the service learned post-confirmation that the estate included real_property it amended its secured claim to dollar_figure and the debtor objected the bankruptcy court found the service had adequate notice of the property but the district_court reversed the court found the service’s amendment re-classifying its claim satisfied the requirements of rule further the debtor’s failure to properly schedule her interest in all of her real_property required the bankruptcy court to equitably allow the service to amend its claim bankruptcy code cases appeals appeal to appellate panel district_court or court_of_appeals in re northeast management services inc no 99-civ-191 lek n d n y date - ten-day period for appealing bankruptcy court’s decision to district_court runs from date of bankruptcy judge’s initial decision rather than date judge issued a clerical correction to the decision bankruptcy code cases automatic_stay creation perfection or enforcement of liens against property of debtor or estate nordbrock v united_states u s dist lexis d ariz date order on reconsideration - where service issued notice of seizure prepetition and did not take action on the notice during the bankruptcy itself notice continued to be valid once automatic_stay terminated and bankruptcy was over september bulletin no bankruptcy code cases chapter liquidation distribution_of_property of the estate priority claims in re weiner no bankr d hawaii date - since under ninth circuit law federal income taxes are incurred on the last day of the applicable taxable_period the post-petition taxes at issue in this case were incurred after the date of conversion to chapter and were accordingly properly treated as administrative expenses of the chapter rather than the chapter estate payable pro_rata with other chapter administrative expenses bankruptcy code cases chapter liquidation treatment of certain liens barstow v irs no a00-0206 cv jks date - service’s lien which is contractual and judicial rather than statutory in nature is not subject_to subordination pursuant to b c sec_724 bankruptcy code cases chapter in re bell bankr lexis bankr e d cal date - dismissal of chapter case was warranted where evidence showed that debtors filed five bankruptcy petitions over a ten-year period in order to thwart the government in its legitimate efforts to collect taxes from the debtors injunction against bankruptcy code cases collection of tax discharged taxes liens state law effect of in re ready no 99-7964-8g7 bankr m d fla date - where debtors lived on and assumed all expenses of real_property for many years and where they clearly intended to ultimately purchase the property debtors were the equitable owners of the property under applicable state law as of the time they filed a chapter petition accordingly federal tax_liens filed prior to the bankruptcy continued to attach to the property after the underlying tax_liabilities were discharged and the service could pursue collection against the property at that time regardless of the fact that the debtors did not acquire legal_title to the property until after the discharge bankruptcy code cases exceptions to discharge in re simone bankr lexi sec_1091 bankr e d pa date - applying the test established in in re fegeley 118_f3d_979 3d cir bankruptcy court determined that taxpayer’s decision to spend large amounts on luxury items during a particular tax_year was tantamount to intentionally and willfully attempting to evade or defeat tax debts for a longer period rendering the debts for that period excepted from discharge pursuant to b c a c september bulletin no bankruptcy code cases exceptions to discharge prepetition priority taxes compromise and settlement administrative procedures united_states v romagnolo u s dist lexis m d fla date - period offer_in_compromise was pending began when waiver_of_statute_of_limitations was accepted and offer was accepted for consideration despite later discovery that offer was not in fact then processable accordingly running of the 240-day period provided in b c sec_507 was tolled from that time rendering the taxes at issue excepted from discharge pursuant to b c a a bankruptcy code cases property of the estate in re morris u s app lexis 6th cir date - where applicable state law imposes a constructive trust on a property interest legal_title to which is held by the debtor the interest is properly excluded from the bankruptcy_estate pursuant to b c sec_541 bankruptcy code cases setoff sec_553 refunds taxes bankruptcy code cases statute_of_limitations on collection after assessment suspension under bankruptcy code sec_108 in re crawford no bankr w d wisc date - where service effects a proper setoff pursuant to sec_6402 voluntary payment rule is inapplicable and service is not required to offset a prepetition refund against a prepetition priority tax debt but may offset the refund against a prepetition general unsecured tax debt also the running of the priority period for a separate tax_liability was tolled pursuant to controlling case of in re 965_f2d_554 7th cir bankruptcy code cases subordination in re eufaula industrial authority bankr lexis bap 10th cir date - where no evidence existed that bank engaged in conduct sufficiently egregious to meet the heightened standard of gross misconduct imposed by controlling tenth circuit case law on those who are not insiders of the debtor bankruptcy court did not err in determining that bank’s claim should not be equitably subordinated to those of other creditors pursuant to b c c collection_due_process kintzler v irs no cv-s-01-0148-pmp d nev date - taxpayer was not improperly denied a collection_due_process_hearing for the purpose of addressing the propriety of the service’s assessment of a penalty for filing a frivolous_return where the taxpayer had a previous opportunity to initially contest the assessment but failed to do so at that time september bulletin no liens notice filing compromise and settlement informal settlements suits against the u s or employees other opdahl v united_states u s dist lexis d d c date - service’s notices of federal_tax_lien were valid under sec_6323 regardless of the fact that they were not certified under state law also any settlement agreement entered into between the taxpayer and the service was not a valid offer_in_compromise since it was not reduced to a writing as is required by sec_301_7122-1 finally the taxpayer’s suit based on unauthorized collection pursuant to sec_7433 was untimely since it was not brought within two years of the time the taxpayer had a reasonable opportunity to discover the alleged act of unauthorized collection liens state law effect of cooper industries inc v compagnoni no h-00-0702 s d tex date - interest of former spouse in taxpayer’s erisa plan primed that of the service since former spouse constituted a judgment lien creditor whose interest was perfected upon the issuance of the initial divorce court order awarding her the right to the erisa benefits whether or not she perfected her interest under applicable state law was irrelevant since erisa provides its own prerequisites to distribution and since the former spouse satisfied erisa’s prerequisites penalties failure to collect withhold or pay over responsible_officer suits sovereign immunity united_states v bolus no m d pa date - facts of record particularly fact that named taxpayer had authority to instruct his managers to pay any taxing authorities established that he was a person responsible for paying trust-fund taxes moreover taxpayer’s counterclaim for setoff was dismissed based on the doctrine_of sovereign immunity where taxpayer failed to show the existence of any statutory authority which unequivocally relinquished the government’s immunity to a lawsuit of this nature september bulletin no the following material was released previously under sec_6110 portions may be redacted from the original advice chief_counsel_advice bankruptcy code cases allowance of administrative expenses u i l date cc pa cbs br2 g l - - memorandum for associate area_counsel small_business self-employed cc sb brk from lawrence h schattner chief branch collection bankruptcy summonses subject estate of deductibility of administrative expenses of bankruptcy_estate on date you requested our advice on whether expenses of administering a chapter bankruptcy_estate are properly deducted above_the_line or whether they should instead be deducted as an itemized_deduction as is discussed below we believe that these administrative expenses can be deducted from gross_income above_the_line issue is the trustee of a chapter bankruptcy_estate entitled to deduct expenses of administering the estate above_the_line as a deduction from gross_income pursuant to sec_67 or is he or she limited to deducting the expenses as an itemized_deduction subject_to the two-percent floor imposed on miscellaneous deductions pursuant to sec_67 september bulletin no conclusion sec_67 applies to the administrative expenses of an individual debtor’s estate in bankruptcy therefore deductions for expenses that would not have been incurred if the property were not held by the bankrupt estate are allowable in arriving at adjusted_gross_income law and analysis sec_1398 allows for special tax treatment for individuals who are in bankruptcy pursuant to chapter or chapter of the bankruptcy code sec_1398 sets forth the general_rule that the taxable_income of the bankruptcy_estate is computed in the same manner as it is computed for an individual sec_1398 states that except as otherwise provided in this section the determination of whether any amount_paid or incurred by the estate is allowable as a deduction shall be made as if the amount were paid_or_incurred by the debtor sec_1398 provides in pertinent part any administrative expense allowed under sec_503 of title of the united_states_code to the extent not disallowed under any other provision of this title shall be allowed as a deduction sec_1398 gross_income is defined in sec_61 as all income from whatever source derived except as otherwise provided sec_62 defines adjusted_gross_income as gross_income minus the deductions listed in that subsection sec_63 provides that itemized_deductions are the deductions allowed under this chapter other than the deductions allowed in arriving at adjusted_gross_income ie those listed in sec_62 and personal exemptions sec_67 provides that for an individual taxpayer miscellaneous_itemized_deductions are allowed only to the extent that the aggregate of such deductions exceeds two percent of gross_income sec_67 lists the itemized_deductions that are not miscellaneous_itemized_deductions and thus not subject_to the two-percent floor administrative expenses are not specifically listed in sec_62 or sec_67 therefore absent another provision such expenses would be treated as miscellaneous_itemized_deductions and would be subject_to the two-percent floor however sec_67 provides that deductions for costs paid_or_incurred in connection with the administration of an estate_or_trust that would not have been incurred if the property were not held in such trust or estate shall be treated as allowable in arriving at adjusted_gross_income in 252_br_110 bankr e d tex a bankruptcy court decided the issue you present in favor of the trustee holding that no reason exists to render the sec_1 b c sec_503 specifies certain types of expenditures associated with the administration of a bankruptcy_estate which are allowed in or payable through the bankruptcy case itself september bulletin no e exception inapplicable to administrative expenses associated with bankruptcy estates in miller the service argued that bankruptcy estates are not encompassed by the estates and trusts contemplated by sec_67 and that accordingly the sec_67 exception should be viewed as inapplicable to bankruptcy estates the court rejected this argument however reasoning that the service’s interpretation of the statute was inconsistent with a plain reading of its language the court in addition noted that including costs incurred by bankruptcy estates among those deductible under sec_67 by effectively reducing the amount on which trustees are required to pay income taxes actually is consistent with congress’s stated objective to maximize distributions to creditors whose rights have been altered as a result of the filing of a bankruptcy case other decisions have upheld the service’s position that administrative expenses constitute itemized_deductions see eg in re sturgill 217_br_291 bankr d oregon court determined that administrative expenses were miscellaneous_itemized_deductions rather than business_expenses of the estate but did not address sec_67 see also pettigrew v united_states bankr lexis bankr n d georgia parties did not dispute deductibility of administrative expenses as itemized_deductions however none of these decisions has addressed the applicability of sec_67 to these expenses moreover the legislative_history of sec_1398 which was added to the internal_revenue_code by the bankruptcy_tax_act_of_1980 is of no assistance in this regard thus our opinion is that sec_67 applies to the administrative expenses of an individual debtor’s estate in bankruptcy so that the deductions for expenses that would not have been incurred if the property were not held by the bankruptcy_estate are allowable in arriving at adjusted_gross_income in miller the service also argued that deductibility under sec_1398 should be viewed as limited by sec_1398 maintaining that since administrative expenses could not have been deducted by the debtor since they would not have existed before the bankruptcy petition was filed they should not be deductible by the bankruptcy trustee the bankruptcy court held that sec_1398 and not sec_1398 applies when the amount at issue constitutes an administrative expense of a bankruptcy_estate in 47_fedclaims_186 cl_ct the court held that fees for investment advice paid_by trusts were subject_to sec_67 and that sec_67 did not apply because the taxpayers could not establish that the fees would not have been incurred if the property were not held in trust however in 994_f2d_302 6th cir the sixth circuit held that because the trustee lacked experience in investment matters and was required to meet fiduciary duties imposed by state law the investment advisory fees would not have been incurred if the property were not held in trust thus according to the sixth circuit a_trust or estate may deduct payments of investment advisory fees in full under sec_67 september bulletin no thank you for requesting our advice on this matter our response has been coordinated with the office of associate chief_counsel income_tax accounting if you require further assistance please call cc associate chief_counsel income_tax accounting attention sean m dwyer liens filing_date cc pa cbs br2 gl-107824-01 ulic memorandum for associate area_counsel sb_se area from joseph w clark senior technician reviewer branch collection bankruptcy and summonses subject joint notice_of_federal_tax_lien and tenancy_by_the_entirety this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues whether our previous advice recommending against the use of a joint notice_of_federal_tax_lien joint notice when spouses who own property as tenants_by_the_entirety are jointly and severally liable on a tax debt bars the filing of joint notices conclusions although we agree with our previous recommendation there is no legal reason why florida collection cannot continue its long standing practice of issuing both individual and joint notices of federal_tax_lien september facts bulletin no previously we addressed a hypothetical situation where separate but identical trust fund recovery penalties tfrp or penalty assessments under sec_6672 of the internal_revenue_code are made against a husband and a wife who are sole officers of a corporation in this hypothetical the husband and wife own real_property as tenants_by_the_entirety in a jurisdiction where the liens arising from the separate tfrp assessments attach to the entireties property for reasons discussed below we concluded that although a joint notice may be sufficient to provide constructive notice to third-party creditors joint notices are not necessary your memorandum asks us to further clarify the meaning of our previous advice you note that the long standing practice in florida has been to file both separate and joint notices in cases where both spouses are jointly and severally liable for a tfrp according to you memorandum florida collection personnel feel that recording joint notices leads to increased collections and that innocent third-party creditors would be disadvantaged by a change in practice law and analysis in brown v united_states 591_fsupp_1136 5th cir the court_of_appeals held that sec_6672 creates a joint_and_several_liability against all responsible officers subject_to tfrp thus each delinquent responsible_officer is independently liable for the entire amount of the penalty in our view joint notices are inconsistent with the idea that sec_6672 imposes an individual liability subject_to an individual assessment a notice_of_federal_tax_lien does not create a lien against property rather a lien is created the moment a person required to pay taxes fails to do so sec_6321 the lien exists regardless of whether notice is filed however congress has seen fit to provide protection to certain classes of creditors thus a lien will not be valid against a purchaser of a security_interest a mechanic’s_lienor or a judgment lien creditor unless notice has been properly filed sec_6323 a notice_of_federal_tax_lien is sufficient if it gives constructive notice of the existence of the government’s lien a l r 3d see 247_fsupp_421 s d n y thus individual notices filed against a husband and a wife will alert a reasonable third party to the possibility that the entireties property is encumbered by a joint liability augello v united_states u s tax cas cch m d pa yet there is no legal imperative that only individual notices be filed as long as the notice gives sufficient constructive notice of the existence of the government’s lien then it satisfies the requirements of sec_6323 of the internal_revenue_code 1however it is the service’s policy to collect the unpaid trust_fund_taxes only once irm september bulletin no if florida collection personnel wish to continue to file both individual and joint notices they may do so our previous advice was meant as a recommendation which is evidenced by our discussion about what a joint notice should contain if one is filed nothing in that advice precludes continuation of the current florida practice this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions please contact the attorney assigned to this matter at liens filing place to file date cc pa cbs bo1 gl-1384071-01 uil memorandum for associate area counsel-boston from alan c levine chief branch collection bankruptcy summonses cc pa cbs bo1 subject filing notices of federal_tax_lien the chief_counsel_advice responds to your email dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether the internal_revenue_service service should continue to file notices of federal_tax_lien nftl with the clerk of the united_states district_court for massachusetts district_court conclusion the service should continue its practice of filing nftls encumbering personal_property with the clerk of the district_court recent amendments to the massachusetts state law have not designated one office for filing federal tax_liens within the state for personal_property see sec_6323 september law and analysis bulletin no sec_6323 provides that in the case of personal_property a nftl shall be filed in the one office within the state as designated by state law recognizing that some states had not designated one office for filing liens congress provided in section sec_6323 that the service must file its nftl in the clerk’s office of the district_court for the judicial district in which the property is situated in revrul_84_148 1984_2_cb_303 the service responded to a change in massachusetts law creating one office for the filing nftls on personal_property namely mass ann law ch sec_39b rejecting the prior practice of filing a nftl with the clerk of the district_court to encumber personal_property revrul_84_148 held that n otices of federal tax_liens with respect to personal_property in massachusetts shall be filed in the office of the state secretary or in the case of persons other than estates trusts and corporations and partnerships having a principal executive office in massachusetts in the office of the clerk of the city or town where the person against whose interest the lien applies resides at the time of filing of the notice of the lien the massachusetts legislature however subsequently repealed sec_39b effective date in response the service promulgated rev_rul 1985_2_cb_326 revoking revrul_84_148 in revrul_85_89 the service stated that due to the repeal of sec_39b it would continue to file nftls with respect to personal_property only in the clerk’s office of the district_court and i f state law is again amended to comply with sec_6323 such liens will be filed only in the one office designated by state law thus in the present case unless an amendment to massachusetts law designates one office for the filing of a nftl encumbering personal_property revrul_85_89 is still effective and the service should file nftls encumbering personal_property with the clerk of the district_court specifically section a provides that a creditor can perfect his security_interest by filing at the office of the state secretary mass ann laws ch sec_24 designates one office for filing a nftl on any real_property previously mass ann law ch provided in part that a creditor could perfect his security_interest only by filing at both the office of the state secretary and the town clerk’s office september bulletin no in our opinion section does not designate one office for the filing of a nftl the filing of a financing statement to perfect a state security_interest or agricultural lien is not germane to determining whether state law has specifically designated one office for the filing of a nftl g_c_m dated date explains that nftls were filed with the clerk of the district_court because there was no massachusetts statutory provision prescribing where federal tax_liens on personal_property should be filed in other words in the service’s position was that the commercial code of massachusetts was irrelevant for determining whether one office had been designated within the state for the filing of a nftl encumbering personal_property today the commercial code of massachusetts is equally irrelevant for resolving whether state law has designated one office for the filing of a nftl in short that massachusetts has adopted provisions of the uniform commercial code for filing financing statements to perfect a security interests does not mean that state law designates one office for the filing of a nftl on personal_property to meet the one office rule_of sec_6323 state law must address the nftl not a commercial security_interest see mass ann law ch sec_24 designating one office for the filing of a nftl on real_property accordingly revrul_85_89 still applies and nftls encumbering personal_property should be filed with the clerk of the district_court please call us if you have further questions in a memorandum dated date to kevin brown division counsel sbse cbs similarly opined that revisions to the uniform commercial code including will not affect the location for filing a nftl september offer_in_compromise bulletin no cc pa cbs br2 gl-127877-00 uilc date memorandum for michael w bitner associate area_counsel sb_se from joseph w clark senior technician reviewer branch collection bankruptcy summonses subject advisory opinion-offers in compromise processability this memorandum responds to a request for advice received from your office on date you have asked us to consider whether an in-business taxpayer may compel the service to process an offer_in_compromise under a prior version of the processability rules which were in effect before date and if not whether the service has the discretion to process the offer in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information issue when an in-business taxpayer submits an offer and the processability rules pertaining to deposit payment and filing of employment_taxes for the previous two quarters change before the offer is accepted for processing may the taxpayer compel the service to apply the former processability rules if not may the service exercise its discretion to process the offer conclusion although the taxpayer may not compel the service to process the offer under the prior rules the service may exercise its discretion to process the offer background your correspondence with us indicates the taxpayer an in-business corporation entered into an installment_agreement to pay its delinquent employment_taxes after making only one payment the taxpayer defaulted on the agreement and after being notified by the service that the agreement would be terminated the taxpayer filed a form_911 application_for taxpayer assistance with the office_of_the_taxpayer_advocate september bulletin no on date requesting to file an offer_in_compromise collection received the taxpayer’s offer on date and returned it on date along with a letter characterizing the offer as non-processable and informing the taxpayer that in order to process the offer an in-business taxpayer must demonstrate compliance by filing and full paying employment_taxes for the preceding two quarters the caseworker for the taxpayer_advocate then met with collection and the taxpayer’s power_of_attorney to discuss the offer requirements and the caseworker advised the power_of_attorney that the taxpayer needed to become current for the preceding two quarters on november the power_of_attorney requested additional time to provide proof of compliance and after a meeting on date the caseworker set a deadline of date the power_of_attorney provided some documentation on date on date the caseworker called to request the remainder of the documentation and requested the taxpayer become current by date and provide the rest of the documentation by date the power_of_attorney provided the balance of the documentation on january and january on date the caseworker told the power_of_attorney that as of date the rules for processing an offer_in_compromise from an in-business taxpayer had changed and that the new rule required the taxpayer to be timely rather than current the taxpayer_advocate then asked the manager of the offer group to bypass the timeliness requirement but he declined to do so you have asked our advice on whether in this situation the taxpayer may compel the service to process his offer_in_compromise under the prior rule and if not may the service exercise its discretion to process the offer discussion the secretary’s authority to compromise cases is contained in sec_7122 of the code which provides the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice for prosecution or defense sec_7122 emphasis added treasury regulations pertaining to that provision likewise state the secretary may exercise his discretion to compromise any civil or criminal liability arising under the internal revenue laws sec_301_7122-1t a the secretary’s authority to compromise is thus discretionary the secretary has delegated this discretionary authority to the commissioner who has then re-delegated it to various officials throughout the service see delegation_order no the secretary has set the threshold requirements for consideration of a proposed compromise and all offers in compromise must be submitted according to the prescribed procedures see sec_301_7122-1t c further a taxpayer may not compel the service to accept an offer for processing see 607_f2d_61 3d cir the refusal of the service to enter into compromise negotiations standing alone does not amount to ‘bad faith’ united september bulletin no states v smith u s dist lexis s d n y the decision whether to discuss settlement is discretionary and cannot be compelled by a court 473_f2d_709 2d cir cert_denied 412_us_949 mandamus cannot force a discretionary act in keeping with the twin policy goals of the offer_in_compromise program to obtain the amount potentially collectible at the earliest possible time and at the least cost to the government irm now provides that service personnel will work with taxpayers to provide an opportunity to perfect defects or errors rather than returning the offers as unprocessable the manual provides that as soon as possible upon receipt offers should be sorted into three categories processable non- processable and those which need to be perfected usually due to missing information irm if it is processable the offer becomes pending and if the offer is not processable then the service_returns it to the taxpayer along with a letter detailing the reason sec_301_7122-1t c irm in order for the service to process an offer to compromise employment_taxes from an in-business taxpayer the manual requires the taxpayer must have demonstrated compliance by having timely filed and timely deposited the preceding two quarters and timely paid all federal tax deposits due in the quarter in which the offer was submitted irm emphasis added prior to date the manual required the taxpayer be current for the past two quarters the manual further provides the service may not deviate from the processability criteria without obtaining written approval from the national_office irm in the current case the facts as you have presented them indicate the taxpayer first submitted the offer_in_compromise on date when the service sent its first letter to the taxpayer indicating non-processability it requested the taxpayer demonstrate compliance by filing and full paying its employment_taxes for the preceding two quarters for several months the caseworker worked with the taxpayer’s power_of_attorney to perfect errors in the offer so that it could be processed on several occasions the caseworker requested the taxpayer become current and on january 25th the power_of_attorney submitted documentation that the taxpayer had done so although the criteria changed before the taxpayer submitted documentation of compliance nothing in the code or the regulations prevents the service from exercising its discretion to process an offer in such a case based on the criteria existing when the offer was first submitted further policy considerations favor such processing because neither the service nor the taxpayer would benefit from lengthening the process by requiring timeliness for the next two quarters before allowing the offer to be processed such a requirement in this case would have no practical effect on the taxpayer’s future compliance because form_656 requires as a condition to the offer that taxpayers agree to comply with future filing and payment requirements in order to avoid default of the compromise_agreement furthermore once a taxpayer’s offer has been accepted for processing the service’s procedures do not establish a presumption that the offer will be accepted nor do they september bulletin no presume rejection as the likely result rather each proposed compromise should be evaluated and considered on its own merits in light of the facts and circumstances of the case in each case the service has the discretion to decide whether to accept or reject the offer provided the service exercises sound judgment and discretion when exercising its authority to compromise we do not believe processing this offer undercuts the service’s overall compromise policy and objectives and therefore would not be an abuse of its discretion thus provided the service obtains the required written permission from the national_office pursuant to irm the service has authority to process the offer if you have any further questions please contact the attorney assigned to this matter at offer_in_compromise default date cc pa cbs br2 gl-121378-01 uilc memorandum for associate area_counsel sb_se area boston from lawrence h schattner chief branch collection bankruptcy summonses subject offer_in_compromise - this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views september issue bulletin no where a husband and wife compromise a joint_and_several income_tax_liability does violation of the future compliance provisions of the compromise_agreement by one spouse affect the other spouse’s right to the continued benefits of the compromise_agreement conclusion no upon violation of the future compliance provision by one spouse the compromise can be terminated only with respect to the non-compliant spouse the compromise continues to be binding with respect to the spouse who remains in compliance with its terms background the taxpayer and her ex-husband reached a compromise with the service for their and tax_liabilities following payment of the agreed upon compromise amount the taxpayer met her obligations under the compromise including the obligation to comply with all of the filing and payment provisions of the internal_revenue_code for five years after acceptance the taxpayer’s ex-husband however did not remain in compliance and as a result the compromise was terminated by the service following termination of the compromise the taxpayer filed a request for relief from joint_and_several_liability under the equitable relief procedures of sec_6015 that request was denied the taxpayer subsequently submitted the offer_in_compromise which gave rise to this request the taxpayer offered a nominal sum in compromise of her liability for the years and the offer proposes compromise based on effective tax_administration on the theory that it would be inequitable to hold her accountable for a liability resulting from her ex-husband’s non-compliance your request for advice asks whether the standard compromise_agreement form_656 can be altered prior to acceptance of this compromise specifically you ask whether temporary regulations issued date expanded the service’s authority to compromise beyond the traditional bases of doubt as to collectibility or doubt as to liability see temp sec_301_7122-1t where there are no grounds for compromise on collectibility or liability grounds a compromise may be entered into to promote effective tax_administration where collection of the full liability would create economic hardship within the meaning of sec_301_6343-1 of the treasury regulations or exceptional circumstances exist such that collection of the full liability would be detrimental to voluntary compliance by taxpayers temp sec_301_7122-1t b no such compromise may be entered into where it would undermine future compliance with the tax laws id september bulletin no the standard language waiving refunds for years up to and including the year of acceptance can be stricken from the form see form_656 offer_in_compromise item g rev however having reviewed the facts as you have presented them we have concluded that the taxpayer was relieved of liability for the years in question upon completion of the terms of the compromise notwithstanding the non-compliance by her ex-husband therefore we recommend that the compromise at issue be returned to the taxpayer with the explanation that she has no liability to be compromised for those years law analysis acceptance of an offer_in_compromise by the service conclusively settles the liability of the taxpayer or taxpayers specified in the offer temp sec_301 1t d following acceptance neither the service nor a taxpayer may reopen the case except where false information was submitted the taxpayer’s ability to pay was concealed or there was a mutual mistake of material fact sufficient to set_aside the compromise_agreement see id at d i - iii thus if the taxpayer has complied with her obligations under the compromise_agreement the years in question have been conclusively resolved and the taxpayer is no longer liable for any unpaid balance the service apparently concluded that the future compliance provision of the compromise was violated that provision reads in part i we will comply with all provisions of the internal_revenue_code relating to filing my our returns and paying my our required taxes for years or until the offered amount is paid in full whichever is longer form_656 item d the compromise was terminated upon the failure of the taxpayer’s ex-husband to comply with this provision the question then is whether the non-compliance by the taxpayer’s ex-husband constituted breach of the agreement by the taxpayer as is explained below we do not believe that it did we have concluded therefore that both the service and the taxpayer remain bound by the prior compromise_agreement agreements to compromise federal tax_liabilities have generally been interpreted by the courts by applying contract principles see 372_f2d_352 3d cir 303_f2d_1 5th cir where parties jointly agree to be bound to a contract or other legally operative document there is a general with regard to whether a provision can be struck from the standard compromise_agreement the service has a firm policy against the consideration of compromises where the pre-printed terms of the form_656 have been altered see irm local deviation from processability criteria is not permitted without prior written approval from the office of compliance policy sb_se in the national_office see irm in any event whether a certain term must be included in a compromise is a policy matter rather than a legal one we recommend that the local offer group be directed through appropriate channels to their national_office contact for guidance on whether the terms of the form_656 are subject_to local variation september bulletin no presumption that they incur a single jointly held obligation see 17a am jur 2d contracts sec_430 however whether an obligation is joint joint_and_several or several must ultimately be determined by reference to the intent of the parties as evidenced by the language of the agreement and the subject matter to which it relates see id at the term at issue in the compromise incorporated into the agreement the filing and payment requirements of the internal_revenue_code those requirements are not presumed to be joint_and_several as a general matter there is no requirement that parties who filed jointly in the past continue to do so nor that married taxpayers file jointly at all see sec_6013 a husband and wife may make a single return jointly emphasis added only if taxpayers choose to file a joint_return is the obligation to pay joint_and_several see sec_6013 it would not be reasonable to assume that the service and the taxpayer when making continued compliance with the tax laws a condition of the compromise intended to alter or expand her compliance obligations thus we conclude that the compliance provision of the compromise_agreement was several the taxpayer and her ex- husband were each individually required to comply with the tax laws just as they would have been in the absence of a compromise_agreement the taxpayer met her obligation to remain in compliance therefore the service is bound by the terms of the compromise and the taxpayer has no remaining liability for the taxes specified in the compromise_agreement the irs restructuring and reform act of rra contains a non-code provision supporting this conclusion the act required that the secretary_of_the_treasury prepare a statement that would provide notice to taxpayers that in the case of a compromise terminated due to the actions of spouse or former spouse the internal_revenue_service will upon application reinstate such compromise with the spouse or former spouse who remains in compliance with such compromise rra p l d 112_stat_685 this requirement of notice does not appear to be limited to compromises made after the enactment of the statute rather it appears congress believed compromises terminated for this reason should be reinstated for the benefit of the compliant spouse even where the compromise was made prior to rra 1998's enactment we hope that this response has been helpful if you have any questions or need further assistance please contact the attorney assigned to this matter at
